Opinion by
Hurt, J.
§ 133. Finding of facts by a judge. The finding of the facts in a case by the court is as conclusive, and will be regarded in the same way, as the verdict of a juiy; and it is well settled that an appellate court will not set aside a verdict unless it clearly appears to be wrong, where the evidence is conflicting. [Stroud v. Springfield, 28 Tex. 649; Gammage v. Traiwick, 19 Tex. 64; Oliver v. Chapman, 15 Tex. 401; Tuttle v. Turner, 28 Tex. 775; Briscoe v. Bronaugh, 1 Tex. 340; Edrington v. Kiger, 4 Tex. 89; Tarkinton v. Broussard, 51 Tex. 550.]
Affirmed.